Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of  group I including claims 1-7 in the reply filed on  Feb. 1,2021 is acknowledged.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on  Feb. 1,2021
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 6  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear what “derived statistics” and “calibration values” are and how they are obtained?
In claim 3, it is unclear what “a calculated or measured calibration curve” are and how they are obtained.
In claim 6, it is unclear which sensor is referred to since there are “eddy current sensor” and “optical displacement sensor”?
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen et al  (Pat# 6,700,370) in view of Falcoff et al (pat# 4,977,853) 
As to claim 1, Chen et al disclose Falcoff et al  a sensor system as shown in figure 1 comprising: an eddy current sensor  (20) including at least one coil (11,12)  with excitation electronics  (VD) coupled across the coil; an optical displacement sensor  (30) secured to the eddy current sensor so that a vertical distance between the optical displacement sensor and the eddy current sensor is fixed, and wherein the optical displacement sensor is located on top of and concentric with the coil so that a measurement axis of the optical displacement sensor is collinear with an axis of symmetry of the coil, and a computing device (4) inherently   including a processor and memory coupled to receive sensor data from the eddy current sensor and the optical displacement sensor adapted for analyzing the sensor data obtained when measuring a coated substrate  (50) with a coat layer (51) . It is noted that Chen et al do not explicitly mention about the substrate is  a metal substrate.
Falcoff et al teach that it would have been well known in the art to use a sensor system having eddy current probe and optical sensor for determining the thickness of a coated layer (C)on at least one side of the metal substrate (B) as shown in figure 2. 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the sensor system of Falcoff et al for determining  . 
Claims 4-5 and 7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose   a sensor system further comprises a scanner including at least one head and a translation mechanism, wherein at least the eddy current sensor and the optical displacement sensor are contained within the at least one head as recited in claim 4 and in combined with other claimed elements as recited in claim 1. Claims 5 and 7 depend from objected claim 4, it is also objected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Heath et al (Pat# 8,760,669) disclose method of measuring the thickness of a moving web.
Von Drasek et al (Pat# 8,691,323) disclose method and apparatus for monitoring and controlling the application of performance enhancing materials to creping cylinders.
Sarfaty et al (Pat# 7,042,558) disclose eddy-optic sensor for object inspection.
Swedek et al (Pat# 6,966,816) disclose   Integrated endpoint detection system with optical and eddy current monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867